United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3304
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Tyrone Anderson

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: June 29, 2018
                                 Filed: July 5, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       In this direct criminal appeal, Tyrone Anderson challenges the sentence the
district court1 imposed after he pleaded guilty to a drug charge, pursuant to a written

      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.
plea agreement. His counsel has moved to withdraw and submitted a brief under
Anders v. California, 386 U.S. 738 (1967), discussing whether Anderson entered a
voluntary guilty plea; and whether he should have been sentenced as a career
offender.

       We conclude that Anderson’s guilty plea was valid because he stated at the plea
hearing that he understood the terms of the agreement, and that he entered into the
guilty plea willingly, see Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997);
and that the career-offender provision was properly applied based on his convictions
for two controlled substance offenses, see U.S.S.G. § 4B1.1(a) (defining career
offender). Furthermore, we have independently reviewed the record under Penson
v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal .

      Accordingly, we grant counsel’s motion, and we affirm.
                     ______________________________




                                         -2-